284 S.W.3d 615 (2009)
Angela SCHUMER, Appellant,
v.
Gary SCHUMER, Respondent.
No. ED 90948.
Missouri Court of Appeals, Eastern District, Division Two.
February 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 6, 2009.
Application for Transfer Denied June 30, 2009.
*616 Susan M. Hais, J. Robert Dennis, Clayton, MO, for Appellant.
Douglas B. Rudman, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Angela Schumer ("Wife") appeals the trial court's entry of judgment dissolving her marriage to Gary Schumer ("Husband"). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).